304 F.2d 672
James Victor SALEM, Plaintiff-Appellee,v.UNITED STATES LINES COMPANY, Defendant-Appellant.
No. 397.
Docket 26875.
United States Court of Appeals Second Circuit.
July 11, 1962.

Remanded from the Supreme Court of the United States, 82 S. Ct. 1119.
Walter X. Connor, New York City (Kirlin, Campbell & Keating, and James P. O'Neill, New York City, on the brief), for appellant.
Robert Klonsky, Brooklyn, N. Y. (Herman N. Rabson, New York City, and DiCostanzo, Klonsky & Sergi, Brooklyn, N. Y., on the brief), for appellee.
Before FRIENDLY and SMITH, Circuit Judges, and WATKINS, District Judge.*
PER CURIAM.


1
We have carefully reexamined the grounds urged by appellant, other than the ground relied on for reversal by a majority of the panel, Judge Smith dissenting, 293 F.2d 121 (1961), erroneously as the Supreme Court has held, 82 S. Ct. 1119 (1962). We find none sufficient to warrant reversal of the judgment entered on the jury verdict, Blue v. Pennsylvania R. Co., 301 F.2d 450 (2 Cir. 1962). Accordingly we affirm the judgment for $110,000 damages for personal injuries due to negligence or unseaworthiness and the judgment of $5,208 for past maintenance and cure, and direct a redetermination of future maintenance and cure consistent with the opinion of this Court, affirmed in that respect by the Supreme Court.



Notes:


*
 For the Northern and Southern Districts of West Virginia, sitting by designation